DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-15, 19-20 and 25-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 15, 19-20 and 25-30 are allowed.
Claims 6, 9-12 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-5, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studer (US 6,447,543).
 	Regarding claim 1, STuder discloses a bone graft containment device (figure 6), comprising a body (2) formed via one or more helical structures (22, column 3, lines 39-42) extending about a longitudinal axis (10) of the body from a first end (toward 3) to a second end (toward 5) to define a channel (empty space formed within 2, best shown in figure 7) extending longitudinally through the body (figure 7), wherein each of the one or more helical structures of the body forms a helix surrounding the channel (e.g. wire 22 is clearly shown as surrounding the reception volume, as previously noted, wire 22 is woven in helically thus forming a helix surrounding the channel), the channel configured to receive a bone graft material therein (Abstract, column 1, lines 35-37), each of the one or more helical structures formed of a material permitting the body to be one of expanded, compressed and curved to fill a target space of a target bone ((e.g. at least curved, as clearly shown in FIG. 6, the body 2 is clearly curved; see at least Col. 3, L34-38 "Vertical wires 21 connect in an arcuate manner an upwardly lying entrance ring 3 to a disc 5 which is arranged at the base 6 of the container 1 and thereby form a wall 2 which widens downwardly to a part of the base 6"; FIG. 2 shows the device being in a target space of a target bone; as previously noted, the device is disclosed as being implanted in a bone; see at least Col. 2, L4-7 "the container can be anchored to removed bone tissue by substituting at least part of the bone tissue filled container to the spatial interval from which bone tissue has been removed"; It should be noted that the instant claim does not specify a specific material or how/when the body is to be expanded, compressed, curved to fill a target space of a target bone); and a first fixation 
 	Regarding claim 3, Studer discloses the devicefurther comprising a plurality of longitudinal struts (additional 21’s are struts) extending along at least a portion of a length of the body, wherein the first fixation element receiving structure is formed by adjacent ones of the longitudinal struts (figures 1, 6, 7), a spacing between the adjacent longitudinal struts (23) being configured to receive a shaft of a fixation element (if one so chooses to pass the shaft of a fixation member through 23).
 	Regarding claim 4, Studer discloses wherein at least a first one of the longitudinal struts is interrupted along the length of the body (via weaving of going over and under 22) so that the first longitudinal strut is divided into multiple longitudinal strut segments (see figure below) along the length of the body. 	Regarding claim 5, Studer discloses the longitudinal struts extend along the length of the body in one of a linear configuration and an oscillating wave configuration (figure 6).
 	Regarding claim 7, Studer discloses the body is formed via at least two helical structures (each wire 22 forms a helix therefore, there are at least two helical structures, column 3, lines 39-42). 	Regarding claim 8, Studer discloses the device further comprising a first connecting structure (3) connecting the first end of the at least two helical structures and a second connecting structure (5) connecting the second end of the at least two helical structures.
 	Regarding claim 13, Studer discloses the one or more helical structures define a substantially cylindrical shape (figures 1-8 in view of column 3, lines 39-42). 	Regarding claim 14, Studer discloses the one or more helical structures extend about the longitudinal axis at an angle relative to planes perpendicular to the longitudinal axis so that a shape of the body matches a shape of the target space to be filled (figure 2 in view of column 3, lines 39-42).

    PNG
    media_image1.png
    731
    752
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775